Case 2:20-cv-02291-DOC-KES Document 155 Filed 07/17/20 Page 1 of 1 Page ID #:2340



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. CV 20-02291-DOC (KESx)                                           Date: July 17, 2020


  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL V. CITY OF LOS ANGELES ET
        AL.


  PRESENT:
                      THE HONORABLE DAVID O. CARTER, JUDGE

                   Kelly Davis                                       Not Present
                 Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                       DEFENDANT:
             None Present                                       None Present



         PROCEEDINGS (IN CHAMBERS): ORDER RE: EX PARTE
                                    APPLICATION TO INTERVENE
                                    [154]

          The Court is in receipt of Proposed Intervenor-Plaintiffs Latino Coalition of Los
  Angeles’s and Jose Tiguila’s (“Proposed Intervenors”) Ex Parte Application to Intervene. Dkt.
  154. The Court extends an invitation to the Proposed Intervenors to attend the next scheduled
  status conference in this matter, which will be calendared as soon as it can be safely scheduled in
  accordance with prevailing public health conditions. At that time, Proposed Intervenors can
  present argument in person with all parties present as to why intervention is appropriate and
  permissible.

         The clerk will serve the minute order on the parties.

   MINUTES FORM 11                                                      Initials of Deputy Clerk: kd
   CIVIL-GEN
